Citation Nr: 1427945	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, exposure to asbestos, currently claimed as chronic obstructive pulmonary disease (COPD) due to asbestos exposure.

2.  Entitlement to service connection for a pulmonary disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1955, and from September 1955 to September 1970.  

This matter comes before the Board of Veterans'  Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2010, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of the proceeding is of record.  

In July 2012, the Board found that new and material evidence had not been received to reopen the claim in appellate status.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court reversed the Board's decision, finding that new and material evidence had been submitted.  Below, after acknowledging the Court's determination that new and material evidence has been received, the Board remands the claim on the merits for additional development.

On the above title page, based on the finding of new and material evidence, the Board has listed the issue of entitlement to service connection for a pulmonary disability as a separate issue to recognize that the Board now has jurisdiction of the underlying merits.  The Board has characterized the issue of service connection as one for a pulmonary disability generally based on the various pulmonary diagnoses of record and the Veteran's contention that the disability, however diagnosed, is related to asbestos exposure.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a pulmonary disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 decision, the RO decided that new and material evidence had not been received to reopen a claim for service connection for residuals, exposure to asbestos; although notified of the decision, the Veteran did not initiate an appeal of that decision.  

2.  In a January 2014 Memorandum Decision, the Court found that new and material evidence had been received to reopen the claim for service connection for residuals, exposure to asbestos.


CONCLUSIONS OF LAW

1.  The April 2006 RO rating decision that found that new and material evidence had not been received to reopen the Veteran's service connection claim for residuals, exposure to asbestos, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  

2.  Based on the legal conclusion in the Court's January 2014 Memorandum Decision, new and material evidence has been received to reopen this appeal.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals, exposure to asbestos, is reopened.


REMAND

As noted above, based on the Court's January 2014 Memorandum Decision, the appeal is reopened.  As noted in the Introduction, the Board has characterized the reopened claim to encompass the general contention that the Veteran has a pulmonary disability attributable to asbestos exposure.  In this regard, the Veteran has not asserted that the disability began in service or shortly after service, but rather developed many years after service due to asbestos exposure during service.  The Veteran has detailed he was exposed to flake asbestos, that he mixed.  The Veteran smoked during service, but has indicated that he quit in 1984.  

In regard to tobacco use, the Board highlights that a Veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service. 38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300(a).  Here, although the Veteran smoked during service, this regulation does not prevent service connection on another basis, such as the conceded asbestos exposure.  See 38 C.F.R. § 3.300(b)(1).

The Veteran contentions have included that he has been informed by a heart specialist that if he smoked when working with asbestos he was about 10 times more likely to have asbestos in his lungs and that a VA nurse had informed him that asbestos could definitely have caused COPD or at least made it worse.

The Veteran served for many years in the Navy as a boiler maker and VA has previously conceded exposure to asbestos.  In a January 2002 VA examination, the examiner copied previous medical records of file, to include a January 2002 diagnosis of chronic interstitial lung disease found on X-ray.  This examiner did not provide an etiology opinion.  

Another January 2002 VA record showed calcified granuloma.  An October 2003 VA records also notes "calcified lymph nodes, consistent with old granulomatous disease."  Other records document these findings as well.  In this regard, the Board notes that service treatments include an impression of "[h]ealed ghon complex" based on X-ray findings.  The Veteran's September 1970 discharge examination, however, showed no abnormalities in the lungs and chest.

Other records include a July 2004 VA treatment record that found the Veteran had COPD.

In a February 2005 VA examination, the examiner detailed that the Veteran quit smoking in 1984 and previously smoked one to two packs per day for several years.  The examiner accepted that the Veteran had considerable asbestos exposure in service.  The examiner, however, found no active pulmonary disease at the present time by physical examination, radiologic examination, and extensive pulmonary function studies.  He noted, however, the prior evidence of calcified pleural plaques radiologically confirming asbestos exposure.  The examiner reiterated that currently there was no evidence of pulmonary asbestosis.  The Veteran has contended that these examination results are inaccurate.

A February 2005 VA treatment record also notes no signs of lung disease.  A November 2006 VA study found no acute infiltrates seen and the impression was no acute pulmonary disease.  In a July 2007 VA treatment record, a clinician noted that the Veteran had a history of COPD and noted that a high resolution computed tomography (CT) showed no evidence of interstitial lung disease.  Although the clinician's impression was that there was no acute pulmonary disease, he also noted emphysematous changes bilaterally and assessed dyspnea and obstructive lung disease.

The Veteran underwent an April 2010 VA examination.  The examiner diagnosed COPD.  The examiner also noted, however, that there was some pleural capping which was consistent with exposure to asbestos, but noted no finding of interstitial lung disease or restricted lung disease based on the high resolution CT test.  The examiner found that the COPD was secondary to the Veteran's history of cigarette smoking and not to asbestos exposure, but did not provide a detailed rationale for this opinion.

Based on this review of the current evidence of record, the Board finds there is a duty to assist by providing an additional VA examination.  See 38 C.F.R. § 3.159.  In this regard, the evidence above provides conflicting evidence regarding whether there is chronic interstitial lung disease.  Compare January 2002 VA Treatment Record with April 2010 VA examination.  Further, although in the April 2010 VA examination, the examiner did not find a disability related to asbestos exposure, he did not provide an adequate rationale for attributing the disability to smoking versus asbestos.  For these reasons, the Board finds that thorough, current VA examination would greatly assist in adjudication of this claim upon the merits.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding records of file, although there is one VA treatment record from 2012 of file, the record indicates that VA treatment records are fully updated through January 19, 2011.  The Veteran receives his VA treatment at the G.V. (Sonny) Montgomery VA Medical Center (Jackson, Mississippi VAMC).  Upon remand, the AOJ should obtain updated treatment records.  See 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records from the Jackson VAMC dated from January 20, 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and give him an opportunity to submit a medical opinion which links any current pulmonary disability to service, including to asbestos exposure.  The Veteran should be advised that he should submit any statements from the nurse who suggested a nexus between a pulmonary disability and his service.

3.  After obtaining any additional records, arrange for the Veteran to undergo VA examination by an appropriate clinician, at a VA medical facility, to address the etiology of pulmonary disability.  This clinician should possess the expertise to diagnosis asbestos related disabilities, to include asbestosis.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all pulmonary disabilities.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability was caused by service, to include as due to conceded asbestos exposure during nearly 20 years as a boiler maker.  

Although not a substitute for independent review, the examiner should review the summary of evidence contained in the body of this Board remand.

All examination findings, along with the complete rationale for the conclusions reached, should be provided.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) which takes into consideration the evidence submitted since the last SOC/SSOC, including the May 2014 statement from the Veteran.  Thereafter, afford the Veteran and his representative an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'  Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans'  Appeals

Department of Veterans Affairs


